In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-16-00430-CR
                           ____________________

                   RICKY DUANE MARTINEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                          Trial Cause No. 08-2705


                         MEMORANDUM OPINION

      In January of 2008, Ricky Duane Martinez was indicted on a third-degree

felony count of driving while intoxicated, third or more. See Tex. Penal Code Ann.

§§ 49.04, 49.09(b) (West Supp. 2016).1 Pursuant to a plea agreement, Martinez

pleaded guilty. In October of 2008, the trial court convicted Martinez and assessed

his punishment at eight years’ confinement, suspended imposition of sentence,


      1
      We cite to the current version of the statutes because subsequent
amendments do not affect the outcome of this appeal.
                                        1
placed Martinez on community supervision for eight years, and assessed a fine of

$1,000.

      In May of 2016, the State filed a motion to revoke Martinez’s community

supervision, and the State amended the motion in July of 2016. Martinez pleaded

“[n]ot true[]” to violating four conditions of his community supervision. In October

of 2016, after a revocation hearing during which the court heard testimony and

evidence, the trial court found by a preponderance of the evidence that Martinez

violated three conditions of his community supervision, revoked Martinez’s

community supervision, and imposed a sentence of four years’ confinement. After

the court certified Martinez’s right of appeal, Martinez timely filed a notice of

appeal.

      Martinez’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes that the appeal is frivolous and there are no

meritorious claims for appeal. See Anders v. California, 386 U.S. 738 (1967); High

v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension of time

for Martinez to file a pro se brief, and we received no response from Martinez.

      We have independently reviewed the entire appellate record, and we agree

with Martinez’s appellate counsel that no arguable issues support an appeal.

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

                                         2
Martinez’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We affirm the judgment of the trial court.2

      AFFIRMED.


                                                     _________________________
                                                        LEANNE JOHNSON
                                                              Justice


Submitted on July 27, 2017
Opinion Delivered August 2, 2017
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      2
         Martinez may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3